McMurray, Presiding Judge.
Billy Joe Davis alleged in a personal injury complaint (“the underlying personal injury action”) that he was on a roof unloading shingles from a forklift when a septic tank cover under the forklift collapsed and caused him to be pulled off the roof. Davis brought suit against homeowner Cecil A. Moore and Lang Building Supply in the Superior Court of Glynn County. Soon thereafter Moore’s homeowner’s liability insurer, Cotton States Mutual Insurance Company (“Cotton States”), brought this separate declaratory judgment action, also in the Superior Court of Glynn County, to determine whether Moore is entitled to coverage and to a defense regarding Davis’ claims. The trial court denied Cotton States’ motion for summary judgment in an order entered on June 2, 1998. On July 6, 1998, the trial court amended this order by declining to enjoin the proceedings in Davis’ underlying personal injury action.
Cotton States filed a direct appeal from the trial court’s July 6, 1998 order, characterizing this order as one which “denied interlocutory injunctive relief to enjoin those proceedings in the underlying personal injury action.” However, inasmuch as both actions were filed in the same court, the order complained of is in substance the denial of a motion to stay proceedings in a related case and not the denial of injunctive relief. A direct appeal under OCGA § 5-6-34 (a) (4) is not available from such an order. Grange Mut. Cas. Co. v. Riverdale Apts., L.P., 218 Ga. App. 685, 686-687 (463 SE2d 46). Accordingly, Cotton States’ appeal must be dismissed as premature.

Appeal dismissed.


Andrews and Ruffin, JJ, concur.

Forbes & Bowman, Morton G. Forbes, Scot V. Pool, for appellant.
James A. Yancey, Jr., for appellee.
Cecil A. Moore, pro se.